Hoch, J.
(concurring): The importance of this decision, as 1 view it, impels me to make brief comment, in addition to what is said in the opinion and in which I fully concur. In affirming the judgment of the trial court as to the plaintiff’s real estate interest, the court passes upon two questions. We hold, first: That where there is no tax delinquency and therefore no tax lien to be foreclosed, a foreclosure judgment is void for want of jurisdiction of the subject matter; second, that the question of whether the action to quiet title was barred by the statute of limitations was not raised below nor passed upon by the trial court and is therefore not here for determination. The question óf applicability of the statute of limitations not being here, the court does not determine the question of whether the statute was intended to apply to void judgments and I shall not discuss that question. Nor shall I discuss further the court’s conclusion that the foreclosure judgment was void, my reasons for supporting that conclusion having been heretofore more fully stated. But I feel that it is well to examine the record a little further on the question of whether applicability of the statute of limitations is here for review. In his answer the defendant pleaded that “any claims of plaintiff to any interest in said real estate were adjudicated in such proceeding (tax foreclosure), such adjudication having now become final.” This is a wholly insufficient basis upon which to say that the statute of limitations was pleaded in defense or thal the question was put in issue in the trial court. The pleading makes no reference to the statue of limitations. It is well established that statutes of limitation are matters for affirmative defense, must be pleaded, and unless pleaded they are considered as waived (Keehn v. Stapleton, 161 Kan. 476, 169 P. 2d 811, and cases there cited, and many others that might be cited). It is true that we have held .that a statute of limitations may be invoked under a general demurrer pro*145vided the pleading at which the demurrer is leveled shows clearly that the cause of action is barred. In this case there was no demurrer so there is no basis for even considering the question of whether the pleaded facts so show.
Furthermore, the case also falls within the general rule that questions not presented for determination in the trial court will not be considered upon review. (For long line of cases down to very recent ones, see 2 West’s Kan. Digest, Appeal and Error, Key Nos. 169, 173.) The record does not show, nor is any contention now made, that the question of the statute was presented for determination by the trial court. Again, no reference is made to the statute of limitations in the specifications of error.
Finally, the appellant himself does not even now present in his brief a question of applicability of the statute of limitations except upon the theory that the foreclosure sale was voidable only. On the contrary, he says in his brief: “The only defense available to appellee (through typographical error called appellant) is that the former decree is void, and that there is no basis for such defense.” On this record it is clear that the applicability of the statute of limitations is not here for determination and especially,so as to a judgment void from its inception.
Smith, Wedell and Burch, JJ., join in the above concurring opinion.